SANDERS, Justice
(dissenting).
I am of the view that the contested deed is ambiguous. Hence, resort must be had to extrinsic evidence for its interpretation. LSA-C.C. Arts. 1945, 1950, 1956, 1957, 2474; Krauss v. Fry, 209 La. 250, 24 So.2d 464. The extrinsic evidence, including the positive testimony of the vendee that the boundaries were pointed out to him at the time of the purchase, supports the judgment of the Court of Appeal. See 168 So.2d 716. Being of the opinion that the judgment of the Court of Appeal is correct, I dissent.